Citation Nr: 1216235	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to June 1982 and from November 1984 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The case was most recently before the Board in October 2011.  At that time, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  From January 1, 2005, to November 28, 2011, the Veteran's service-connected degenerative disc disease of the lumbosacral spine was manifested by disability that equated to forward flexion of the thoracolumbar spine limited to 60 degrees; ankylosis, associated neurologic abnormality, or any incapacitating episode as defined by VA was not shown.

2.  From November 29, 2011, the Veteran's service-connected degenerative disc disease of the lumbosacral spine has been manifested by disability that equates to forward flexion of the thoracolumbar spine to less than 30 degrees; ankylosis or any incapacitating episode as defined by VA has not been shown.

3.  From November 29, 2011, the Veteran has had radiculopathy of the right lower extremity associated with his service-connected degenerative disc disease of the lumbosacral spine that has been shown to result in no worse than moderate impairment.

4.  From November 29, 2011, the Veteran has had radiculopathy of the left lower extremity associated with his service-connected degenerative disc disease of the lumbosacral spine that has been shown to result in no worse than moderate impairment.

5.  From November 29, 2011, the Veteran has had bowel problems associated with his service-connected degenerative disc disease of the lumbosacral spine; however, they have resulted in no more than occasional abdominal distress.


CONCLUSIONS OF LAW

1.  From January 1, 2005, to November 28, 2011, the criteria for a 20 percent rating, and no higher, for service-connected degenerative disc disease of the lumbosacral spine were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

2.  From November 29, 2011, the criteria for a 40 percent rating, and no higher, for service-connected degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

3.  From November 29, 2011, the criteria for a separate 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8520 (2011).

4.  From November 29, 2011, the criteria for a separate 20 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a separate compensable rating for bowel problems have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7913 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a January 2005 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claim of service connection for a back disability.  The Veteran was notified by an April 2010 letter that the evidence must show that his service-connected disability had gotten worse regarding his appeal for a higher initial rating.  The April 2010 letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in February 2012, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2005 and April 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in New Orleans, Louisiana.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, the Veteran has been provided multiple VA examinations in connection with his claim, the reports of which are of record.  Most recently, a VA examination of the spine was conducted in November 2011 pursuant to the Board's October 2011 remand.  The examination reports contain sufficient evidence by which to evaluate the Veteran's lumbosacral spine disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected degenerative disc disease of the lumbosacral spine has been more disabling than initially rated.  He contends that a rating in excess of 10 percent is warranted.  The Veteran and his wife state that the Veteran experiences back pain, particularly on activity.  Additionally, they assert that the pain does limit the motion of his back and also results in incapacitation.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection is January 1, 2005.  

The Veteran's degenerative disc disease of the lumbosacral spine has been evaluated under Diagnostic Code 5243 for "intervertebral disc syndrome."  Under that diagnostic code, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases or Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (Diagnostic Codes 5243) (2011).

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic Codes 5243).

Under the Intervertebral Disc Syndrome Formula, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Following the rating criteria, Note (1) provides that:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A review of the evidence of record since the award of service connection shows that a higher rating is warranted for the Veteran's lumbosacral spine disability based on limitation of motion.  In April 2006, he underwent VA examination in connection with the claim.  Range of motion testing indicated that the Veteran had forward flexion of the lumbar spine to 90 degrees, extension to 10 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  However, the examiner noted that the Veteran experienced painful motion.  In estimating the Veteran's additional limitation of motion after repetitive use and due to pain, the examiner found that flexion was to 60 degrees and extension to zero degrees.  

Based on the April 2006 VA examination report, a 20 percent rating is warranted because the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  Although better motion was measured initially, with consideration of painful motion and repetitive use, the Veteran had additional functional loss resulting in flexion limited to 60 degrees.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Private treatment records show that the Veteran sought treatment for low back pain since January 2005.  While range of motion testing was not documented, the Veteran appears to have been experiencing similar symptoms as those noted in April 2006.  Thus, the 20 percent rating is warranted since the award of service connection-effective January 1, 2005.  See Fenderson, 12 Vet. App. at 126.  An even higher rating is not warranted during this time period for limitation of motion as the evidence does not show that the Veteran had limitation of flexion of the thoracolumbar spine to 30 degrees or less even with consideration of painful motion and other factors.  Additionally, the April 2006 VA examiner noted that there was no ankylosis present.

The Board notes that VA examinations in October 2006 and June 2010 show essentially normal range of motion of the thoracolumbar spine without painful motion.  Although this evidence appears to show improvement, the Veteran submitted statements during this time period indicating that he did in fact have painful motion of the low back.  In November 2008, the Veteran's wife also stated that the Veteran complained of back pain and could not get anything done around the house.

In November 2011, the Veteran underwent additional VA examination of the lumbar spine pursuant to the Board's October 2011 remand.  Unlike the previous two examinations, this examination did show continued limitation of motion of the thoracolumbar spine.  The Veteran had forward flexion to 80 degrees and, on repetitive motion, to 75 degrees.  Notably, the examiner indicated that the Veteran experienced pain at 15 degrees of forward flexion.  The examiner also indicated that the Veteran did have functional loss and/or functional impairment on account of less movement than normal, weakened movement, and pain on movement.  As pain was noted at 15 degrees of forward flexion, the examiner appears to be equating that level of pain to functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Thus, based on the November 2011 VA examination report, the Board finds that a 40 percent rating is warranted for the Veteran's lumbosacral spine disability as forward flexion of the thoracolumbar spine was limited to 30 degrees or less with consideration of functional loss due to painful motion.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  Because this level of impairment was not evident prior to the November 2011 VA examination, the effective date of the 40 percent rating is set to November 29, 2011-the date of the examination.  An even higher rating is not warranted for this time period as ankylosis was not evident at the examination or at any point since the award of service connection.

These higher ratings are warranted under the General Rating Formula.  In regards to the Intervertebral Disc Syndrome Formula, the evidence shows that the Veteran has regularly been diagnosed with degenerative disc disease based on imaging evidence.  However, the medical records do not contain evidence that the Veteran has had incapacitating episodes as defined for VA purposes.  In November 2008, the Veteran stated that he has had at least 4 weeks per year of incapacitating episodes for years.  His wife also stated that the Veteran has had about that number of incapacitating episodes.  The November 2011 VA examiner expressly addressed the matter as requested by the Board's October 2011 remand.  The examiner indicated that the Veteran does not have intervertebral disc syndrome, including incapacitating episodes.  Although the Veteran and his wife assert that the Veteran has experienced incapacitating episodes, there is no indication that the Veteran has been prescribed bed rest by a physician, which is a requirement for VA purposes.  Thus, a higher rating is not warranted at any point during the rating period under the Intervertebral Disc Syndrome Formula.

In regards to any associated neurologic abnormalities, the VA examinations in April 2006, October 2006, and June 2010 did not show any such abnormalities.  In each instance, motor, sensory, and reflex examinations were normal.  However, the November 2011 VA examiner indicated that there was radicular pain due to associated radiculopathy.  Notably, although related paresthesias was characterized as mild, the examiner characterized the related constant pain as moderate.  

Associated neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1).  The Veteran's radiculopathy of the lower extremities may be evaluated as analogous to incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a (Diagnostic Code 8520) (2011).  While mild impairment warrants a 10 percent rating, moderate impairment warrants a 20 percent rating.  Id.  Because the examiner characterized at least a part of the Veteran's radicular symptoms as moderate, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, separate 20 percent ratings are warranted for radiculopathy of the right and left lower extremities associated with the Veteran's service-connected lumbosacral spine disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The effective date of the separate ratings is set to November 29, 2011-the date of the VA examination when the radiculopathy was evident.

The November 2011 VA examiner also indicated there was other related neurologic abnormality.  The examiner described the condition as occasional problems with the bowels.  Such bowel problems may be evaluated as analogous to irritable colon syndrome.  See 38 C.F.R. § 4.114 (Diagnostic Code 7319) (2011).  Occasional episodes of abdominal distress are expressly considered to be mild according to the diagnostic code and warrant a noncompensable (zero percent) rating.  Id.  As the VA examiner expressly characterized the bowel problems as occasional, a separate compensable rating is not warranted.  The evidence does not show that the associated bowel problems are moderate or severe in nature in order to warrant a separate compensable rating.  Thus, radiculopathy is the only associated neurologic abnormality warranting a separate compensable rating in the Veteran's case.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's degenerative disc disease of the lumbosacral spine and associated neurologic abnormalities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, the Board finds that the following awards should be made:  an increase to a 20 percent initial rating for degenerative disc disease of the lumbosacral spine effective January 1, 2005; an increase to a 40 percent rating for degenerative disc disease of the lumbosacral spine effective November 29, 2011; a separate 20 percent rating for radiculopathy of the right lower extremity effective November 29, 2011; and a separate 20 percent rating for radiculopathy of the left lower extremity effective November 29, 2011.  No other higher or separate evaluations are warranted for the claim.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)
ORDER

A 20 percent rating for degenerative disc disease of the lumbosacral spine is granted, effective January 1, 2005, subject to the laws and regulations governing the payment of monetary awards.

A 40 percent rating for degenerative disc disease of the lumbosacral spine is granted, effective November 29, 2011, subject to the laws and regulations governing the payment of monetary awards.

A separate 20 percent rating for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbosacral spine is granted, effective November 29, 2011, subject to the laws and regulations governing the payment of monetary awards.

A separate 20 percent rating for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbosacral spine is granted, effective November 29, 2011, subject to the laws and regulations governing the payment of monetary awards.

A separate compensable rating for bowel problems associated with his service-connected degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


